Citation Nr: 1636296	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-28 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Travis N. Barrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The appellant had active service from October 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant testified at a hearing before a Veterans Law Judge (VLJ) in July 2015, and a copy of the hearing transcript is of record.  During the hearing, the VLJ allowed the appellant's representative to present testimony as to the appellant's claim of entitlement to service connection for tinnitus with the caveat that the Board may not have jurisdiction of such.  

The February 2012 rating decision, which denied entitlement to service connection for bilateral hearing loss, also denied entitlement to service connection for tinnitus.  In a February 2013 notice of disagreement, the appellant contested both the denial of entitlement to service connection for bilateral hearing loss and the denial of entitlement to service connection for tinnitus.  A June 2014 statement of the case was subsequently issued for the appellant's hearing loss and tinnitus claims.  The appellant submitted an August 2014 VA Form 9, in which he checked the box marked, in part, "I am only appealing these issues" and listed hearing loss with a statement related to such.  Thus, the appellant did not perfect an appeal thereafter with respect to his tinnitus claim nor was it certified to the Board.  Thus, entitlement to service connection for tinnitus is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).


FINDING OF FACT

On June 16, 2016, as well as by additional documentation subsequently associated with the claims file, the Board was notified that the appellant died in June 2016.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


